Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This Final Action is in responsive to the amendments and Applicant's response filed on 3/5/21. Claims 1, 6-13, 17, and 24 are amended. Claims 2-5, and 23 are canceled. Claims 1, 6-22, and 24 are pending.

Drawings
The Examiner contends that the drawings submitted on 6/4/18 are acceptable for examination proceedings. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahian et al (US 20180088793 A1) hereinafter Abdollahian, in view of Yoshimoto (US 20170180584 A1).

Regarding claim 1, Abdollahian discloses an information processing apparatus comprising:
a changing circuit that changes a determination criterion of a response assistant set for a user based on a communication between the user and the response assistant after the response assistant starts to operate, (changing the presentation of map information and displaying information about items on a map in a map application) (see paragraph [0004]) (the criteria to be met; in accordance with a determination that the input is detected) (maintaining unit 1014) (display of the user interface that includes the plurality of objects), wherein the determination criterion includes a plurality of setting items (the criteria to be met; in accordance with a determination that the input is detected) (see paragraph [0294]).
Abdollahian does not explicitly disclose response assistance. In an analogous art, Nguyent discloses response assistance (a suitable response to the assistance request and/or can provide or facilitate providing the requested assistance) (paragraph [0228]). 
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Nguyen into the teachings of Abdollahian.
One would have been motivated to do so, in order to enable a user to identify, focus on, and/or select desired items of data associated with a system, as taught by Nguyen.
wherein the determination criterion includes a plurality of setting items, wherein the changing circuit changes contents of the setting items according to a change instruction of a user to the response assistant each individually.
In an analogous art, Yoshimoto discloses a system wherein the determination criterion includes a plurality of setting items, wherein the changing circuit changes contents of the setting items according to a change instruction of a user to the response assistant each individually (setting-change-information transmitting unit, in response to the setting-change input for the shared -setting item, transmits to the management device setting change information indicating content of the setting change) (paragraph [0004]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Yoshimoto into the teachings of Abdollahian.
One would have been motivated to do so, in order to enable the flexible change of an image processing apparatus as an acquisition destination of the setting information, as taught by Yoshimoto.

Claims 2-5 canceled.

Claims 6-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abdollahian-Nguyen-Yoshimoto, in view of Di Profio et al (US 20130268483 A1) hereinafter Di Profio.

Regarding claim 6, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the response assistant preferentially notifies the user of the detailed information based on the changed contents of the setting items in the response to the inquiry of the user (inquiry notifying unit 105 notifies the user A that there has been an inquiry) (see Di Profio, paragraph [0060]).

Regarding claim 7, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the response assistant responds to the inquiry of the user within a range covering the changed contents of the setting items (see paragraph [0065]).

Regarding claim 8, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the plurality of setting items are selected from a setting item group including age range, occupation, personality, character and environment, and
the response assistant responds according to a criterion set using the plurality of setting items (discloses the information constructed in the database 110a to the user B within the range limited by the information disclosure control unit 103) (see Di Profio, paragraph [0058]).

Regarding claim 9, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein a setting item is age range, and the  (see Di Profio, paragraph [0058]).

Regarding claim 10, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein a setting item is occupation, and the response assistant notifies the user of the response based on a set occupation (see Di Profio, paragraph [0058]).

Regarding claim 11, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein a setting item is personality, and the response assistant notifies the user of the response based on a set personality (see Di Profio, paragraph [0058]).

Regarding claim 12, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein a setting item is character, and the response assistant notifies the user of the response based on a set character (see Di Profio, paragraph [0058]).

Regarding claim 13, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein a setting item is environment, and the response assistant notifies the user of the response based on a set environment (see Di Profio, paragraph [0058]).

Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the changing circuit further changes a way of generating voice of the response assistant according to the determination criterion (see Abdollahian, paragraphs [0008], [0009], and [0245]).

Regarding claim 15, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the changing circuit changes the way of generating voice of the response assistant to a way of generating voice according to at least one setting item from a setting item group including age range, occupation, personality, character and environment (see Abdollahian, paragraph [0207]).

Regarding claim 16, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the voice of the response assistant is output from a repeater that controls a device (see Abdollahian, paragraph [0037]).

Regarding claim 17, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the changing circuit changes, according to the determination criterion, a way of emitting light from a light emitting unit that emits light (see Abdollahian, paragraphs [0294], [0303]).

Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the changing circuit changes the way of emitting light to a way of emitting light according to at least one setting item from a setting item group including age range, occupation, personality, character and environment (see Abdollahian, paragraphs [0294], [0303]).

Regarding claim 19, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the light emitting circuit is provided in a repeater that controls a device (see Di Profio, paragraphs [0007], [0039]).

Regarding claim 20, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the changing circuit further changes an image associated with the response assistant according to the determination criterion (see Abdollahian, paragraphs [0008], [0009], and [0245]).

Regarding claim 21, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein
the changing circuit changes the image to an image according to at least one setting item from a setting item group including age range, occupation, personality, character and environment (see Abdollahian, paragraphs [0294], [0303]).

Regarding claim 22, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the image is displayed on a repeater that controls a device (see Di Profio, paragraphs [0007], [0039]).

Regarding claim 23, Abdollahian-Nguyen-Yoshimoto-Di Profio discloses an information processing apparatus, wherein the changing circuit performs the change for each user (see Di Profio, paragraph [0058]).

Claim 24 is corresponding computer readable medium of information processing apparatus claim 1; therefore, is rejected under the same rationale.

Response to Arguments

Applicant's arguments filed 11/27/20 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's arguments filed 3/15/21 have been fully considered but they are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tesfay Yohannes whose telephone number is (571) 270-7528. The examiner can normally be reached on M-F 8am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.